DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  in claim 5, line 6 there is an extraneous comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites, in part, “a processor coupled to a plurality of diagnosis circuits configured to selectively connect two of: the first node; the second node; a third node to 

	Further, claim 1 recites, in part, “the apparatus configured to: measure a first measurement voltage applied …; and measure a second measurement voltage applied …”, and “wherein the processor is configured to: measure a first diagnosis voltage applied between the third node and the second node; measure a second diagnosis voltage applied to the positive electrode protection capacitor; measure a third diagnosis voltage applied to the negative electrode protection capacitor”.  It is unclear from the claim whether the applied voltages are obtained using the recited “plurality of diagnostic circuits”, or whether the applied voltages are obtained externally with respect to the apparatus.  Clarification is required so that the scope of the claim is clear.

	Claims 2-9 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1, in addition to any further 112(b) grounds of rejection set forth below.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/623655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 9 and 10 are obvious in view of claims 1-4, 9 and 10 of the reference application.

	The following passage shows a comparison between claim 1 of the present application and claim 1 of the reference application, with strikethroughs indicating language that is in claim 1 of the present application but not in claim 1 of the reference 

    PNG
    media_image1.png
    672
    667
    media_image1.png
    Greyscale

The only limitation of claim 1 of the present application that is not disclosed in claim 1 of the reference application is the last “diagnose” recitation.  In particular, whereas this recitation in the reference application provides “diagnose whether the positive electrode contactor is short-circuited based on at least one of the first diagnosis voltage, negative electrode contactor is short-circuited based on at least one of the first diagnosis voltage, the second diagnosis voltage or the third diagnosis voltage”.

	A structure as described by some (but not all) limitations of claim 1 of the present application is shown below, with the claimed nodes labeled as N1-N4.

    PNG
    media_image2.png
    403
    559
    media_image2.png
    Greyscale

One of ordinary skill in the art would understand that in order to assess whether the negative electrode contact is short-circuited or not, the positive electrode contactor may be set to closed and the negative electrode contactor may be set to open, thereby applying a diagnosis voltage (i.e., the battery voltage) between nodes N3 and N2.  With the contactors set in this manner, if the applied diagnosis voltage is subsequently measured between nodes N3 and N4, one of ordinary skill would easily conclude that the negative electrode contactor is short-circuited.  That is to say, if the negative 

	With respect to dependent claims 2-4 and 9 of the present application, the only difference between these claims and claims 2-4 and 9 of the reference application is the recitation of diagnosing a negative electrode contactor in the present application versus diagnosis of a positive electrode contactor in the reference application.  For reasons analogous to those set forth above in connection with claim 1, this difference is not sufficient to patentably distinguish over claims 2-4 and 9 of the reference application taken in light of the knowledge of one of ordinary skill in the art.

.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure.

	US 2014/0084933 to Jang et al. relates to an isolation resistance measuring apparatus.  Jang discloses an apparatus configured to measure a first measurement voltage applied between a ground and a first node to which a positive electrode terminal of a battery module included in the battery pack and a first end of the positive electrode contactor are commonly connected (Jang, e.g., Fig. 2, measurement of V1 by voltage detection unit 130), and measure a second measurement voltage applied between the ground and a second node to which a negative electrode terminal of the battery module and a first end of the negative electrode contactor are commonly connected (Jang, e.g., Fig. 2, measurement of V2 by voltage detection unit 130).  Jang discloses that the 

	US 2009/0079434 to Osawa et al. relates to a car power source apparatus provided with a leakage current detection circuit to detect leakage current and discloses, among other things, a positive electrode contactor provided on a first charge-discharge path connected to a positive electrode terminal of a battery pack and a negative electrode contactor provided on a second charge-discharge path connected to a negative electrode terminal of the battery pack (Oswa, e.g., Fig. 2, contactors 8).



	US 2014/0028322 to Tzivanopoulos relates to a battery system which has a battery which comprises a plurality of battery cells and which can be connected on the input side to a direct voltage intermediate circuit via at least one contactor, and a diagnostic device for diagnosing the state of the at least one contactor (see, e.g., Fig. 1).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/DANIEL R MILLER/Primary Examiner, Art Unit 2863